Case 6:21-cv-00043-ADA-JCM Documen t8 Filed 01/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISON
LATINOS FOR TRUMP, BLACKS §
FOR TRUMP, JOSHUA MACIAS, §
M.S., B. G., J.B., dud., §
§
Plaintiffs. §
v. § CIVIL ACTION NO. 6:21-CV-43
§
PETE SESSIONS, MITCH §
McCONNELL, NANCY PELOSI, §
MARK ZUCKERBERG, CHUCK §
SCHUMER, ALEXANDRIA §
OCASIO-CORTEZ, BRAD §
RAFFENSPERGER, ALL §
MEMBERS OF THE 1177 U.S. § JURY TRIAL REQUESTED

CONGRESS, et al.,

Defendants.

DECLARATION OF PAUL M. DAVIS
My name is Paul M. Davis. Iam competent to make this Declaration and swear

under penalty of perjury as follows:

1. “Due to the historic and extraordinary nature of the above-captioned lawsuit,
I attended the January 6, 2020 protest in Washington, D.C. known as the
‘March for Trump’ on behalf of one or more of the Plaintiffs in this lawsuit to

observe and collect evidence that could potentially relate to an issue that may

arise in the course of this lawsuit;
Case 6:21-cv-00043-ADA-JCM Documen t8 Filed 01/22/21 Page 2 of 2

2. Tam not personally making any claim or bringing any cause of action in this
lawsuit and all of my actions or omissions related to any fact at issue in this
lawsuit have been undertaken with the purpose of advancing the interests of
my clients and/or potential clients in regard to this lawsuit;

3. I voted in the 2020 federal election:

4. I did not commit any non-defensive, overt, and/or intentional act that could be
construed by any reasonable, non-biased person as an act of violence against a
police officer or other security force on January 6, 2021:

o. [did not enter the U.S. Capitol building on January 6, 2021; and

6. I did not vandalize any property in or around the Capitol building during my

attendance at the January 6, 2021 protest in Washington, D.C. known as the

‘March for Trump’ or similar name.”

   

PAUL M. DAVIS

Signed on this day of January 21, 2021.
